495



        OFFICE   OF THE ATTORNEY            GENERAL    OF TEXAS
                                  AUSTIN




Honorable Gee. H. au3ppmr4
Comptroller    of Yublta Aaaounta
auotlc,   "iaxee                                          A




                                                      , +s  roqw8t     of   thla
                                                       th8 wwwwat         ror
                                                      afa~lanfI*   in Potter
                                             em lqatlanal     Or&n Gorporatioa
                                             d In muaretioa    tlsemwith          pu
                                              the rects  and olrwwtanow
                                             erty, awl the respef~tlte
                                             8 in regaz-4 to its     taxixtioa.
                              fully     stated  in attaahed    lett&r to pU
                          *    county      &ttorwy, Potter     county, from

                         lor to 1936 the Farmerr     Watloaal
                       tlon,   wbleh vi) unnderrtmod %a a oub-
                     arwre Xatimi4L Grain Corporat$on,
                                                survey 137
     Blook B, AB&&1~4~ in Potter Gouaty, Texas, aai fall
     taxes hmd been paid up to &s%dfn~lrrdirrg 1MM.         State
     an4 County tarw   were aawwad      againat   thie property
     for the year 1930 in the nmta si t&e m?iiQ aorpcrratioa,
                                                                                     496


Eon.   ho.     %. rt+ppard,      page 9


       the reaord title       owner am or the date of aasaestramt.
       vubseq,ueAtlp,      it haa been claimed that the tit18
       to this property had been traASferred          to tha 'Jnltsd
       -rtates.   k statsment      of the Taut6 Up011 whloh the
       Gorexnmnt      relies   Is aontainad   IA a letter    frox hr.
       Yeyton X. Evans, General Counnel of the Yaw Credit
       Mmfnlatratlon,        to the &aessor    and Collector     0r
       Taxes of this aounty, dated July 90, 1937, aa rol-
       lovaa:
             **S'he Parsers Watlonal ksln          Corporation       was
             Indebted to the yederal        ;raW fjaard (to Whose rune-
             tions the Yarm Credit idmiAletratloA             euooeedsd
             under the terms of an exeoutlre          order of the
             President     of the United fjtatea 8xeauted Karah 87,
             1933) iA a larp        ImouAt 0r lUOA87,    an4 OA June x3,
             1634 it was agreed between the yala?ere htfOAa1
             Grain Corporation       and the Zarfi Credit       Adrtinistra-
             tion to trawrar       a large part of tka Corpomti~*~
             asset.6 and those or lta subeldlarleri           to the united
             States    Governmeat (farm Credit idminlstratloa)                In
             partial    extlngulshmnt      of the then exlstlng          indebt-
             Sdn46S.    This agrwment was eub)eot to the appmral
             or the Saoretary      of the Treawry.        The approval          of
             the Saaretary      was obtaSnad en Roteabber 7, 1936
                      EIowwor, a blanket      a8slgnment   or all or the
             ;&e&      oovered by the m&pwmeAt aovered by tha
             agreement of Juw le, 1956 was exeouted by tha
             Farmars hatloasl      Grain CorpOratlOn on October 31,
             1936.     This awfgawnt contained         wordr or grant
             and aonveymnoe aob lnaluded both real and peraenal
             property     . . . Separate t3onveyaaces 0r partiaular
             properties     bars been 13 preparation        ror    a period
             of some m&ha,        and smq of them have been de-
             lirere8,    but all have not been put OA reoord.                 #8
             do not consider,       however, that the date8 of mmh
             aonveyanoer      or the data& or their raoordatloa              are
             material     iA rWpe8t    t0 the CUeStfOa      Of   tie   right
             or the states      or their poUtlOa1       8ubdiVlslon6         to
             Impwe t~axes thereon.*
           *The property       In qwrtl6n   was eonveYsd by daed rrom the
       Partners National        tiprehouse Gorporatloh   to the WIted
       sttttw   exaoutad       'all as or octaber 31, 19Sd, but actually
       on this the 84th         day of Fabntarf,   1997,' which deed wmt
iion.Gee. il.L’hopperd. peg@ 3


     fiba    for record on Gecmber 17, 1937, ena re00raed in
     Wolume 850, page 42, of tte Deed iiecordeof Potter
     county.
         *'Thisproperty was all arbitrarily asiesaee for taxa-
     tion on January 1, 1937, for the year 1937.       he find
     in the file  OS tke a8aaaoor and aollector    of taxea for
     Potter County a printed notice    *that on Eovembar 7,
     193A, the United State6 of breerioa beoam the ownar of
     411 real estate,*   4na other propertlen   0r this aorpora-
     tion.   Thie notloe  le dated DcoarrberEQ, 1936, but bate
     OS reoaipt le not ahown.”
         Xo question   is prasantea   here of the immunity,or     property
owned and held by the Unitad titatee of kmarioa,      from atat     taxa-
tion of any kind, beoauee it ha6 1onA bean settled        beyond dim-
puts that such property,    whether ouned and held for governmental
purposes or othexwlee,    la exampt, or more properly,     not aubjeet
to the taxes lerfea by a State,      exoapt by Congraealonal     conaent.
The only queetio,n presented    here la whether or not the proparty
Involved was aotually    owned and held by the UnitaA Stats6 OS
America on January 1, 1987, the bate fixed by statute         for datar-
rinlng  ownerehlp of property     for tax purpose6 for the year.
           Upon this Issue oi ?aot regarding ovnerehip oi the land
%n queatfon on January 1, 1939, that Is, whether or not earn wan
ownod and held by ~armera Batlonal        Grain Corporation    an that data
or by the pa= credit Mmlnistratlon,           a6 an inatrumantality   OT
agency of the UnlteA state4       of %rloa,      we find; ev8n in the
etatements    mede by repreeentatlvee     of the Unit& @tat64 of
&erloa,     a eoniliet  of pe4ltlona    and iraats.    tiesme,‘16cannot
answer your qmestlon aategorloelly         but 6re aonstrainadto answer
aam up& tha aaaumption that one or the other atate of faotr
la true.
         In thla oonneotion,     it should be stated          that we do not
have the becetit   OS a copy of any deeA, aoel~ent                or other al-
leged muniment of title     pae8ing between the ]Parmere lFaflon61
Or4in Corporation   and the United Statea,           and referred     to In at-
taehsd aorrosponAanoa,but muat aeeume that                the raota and atate-
manta made in regard thereto       correctly      reflaet    the tenor, affect
and reading of such in6truma~ts.          icitb thie in mind, wa oall
yvmr attentlcn   to the 8tataBlant eontalned           in letter   from Mr.
Pagton k. Evarm, General Counsel of the Pam Credit Mmlnfstra-
tton,  to the ~aeeeor~Collaetor        oi Tares for Potter County,
dated duly ZO, 1939, and &areinabove           eet out aa patt of the
Hon. Coo. 8.       Sheppard, pace 4


quoted   letter   tc you by said ~~seeu6or-Collector      of Taxea.      It 16
stated   therein    that the ~armar8 Eational    Grain Corporation       be-
ing lnaabtad     to ttia ~edaral Iant Board end its 6ucoeanor,         the
Sarm Credit Adxilulatratio~,      agreed, OELJune 18, 1936, to transfer
a large    part of ita aareta and thoae of lta aubdUariea             to
the raid fan      Cradlt &l&4.nlatratlon    tn partial   artlnguIahmant
or the then axlatIkg       1nA#bte&e66,    which agreemer;t    was eubjeot
to the approval      of the bacretary    of the Treasury.      UlEder the
Statutes    of ~axaa governing    conveyanolng   and t&e paaaage of
tltia to real eatate, ouch uneer&anAlng                 and agreanzent
                                                                     would
not    aufflos    to transfer    title   to real aatete,  but the atatexent
la further       made thnt    *a blanket   aaalgnasnt  of all of the aaaeta
ooverad by the agreement of June 18, 1986, was exaouta4 by the
@#mar8 Xational    Greln Corporation on Uatober 31, 1936, rhloh
aaalgmsent contslned    worda ot 6-t  and conveyance and Ineluded
both real 4Aa personal    property."
            X6 are not able      to 6ey     thatthe above deaorlba4      Inotru-
aent    did not    vest    in the United     State8 of SMrIoa,    throqh     the
Paw We&it AAmInIatratlon.            tltle   to the realty     In queatlon here,
upon It6 approval by the kuratary              of the l’reaauq.      W are net
wvoindful    ot the fact that the utual anA eustosary             mAe of
tranaferrhg      title    to real eatata ln %xea la by general            warrenty
deed, ln the fern?praacrlbedby etatutu,               cPantainlng the usual
formal oosqmneat part8 of pramiaest             habandun;, tanenAum, reAAenAum,
warranty and tastimbnium         alauara.     And ft such inatrumnt        or
dee4 us6 the alne qua noli to poemage OS tltLa In Teraa, then we
wouid’ay     that t&e property       hare wouiA be aubjeat to %iata and
county ad vsloran       tax66 for the year 1959, beeauea aueh dead,
In thIa usual atetutory        form, was not axeouted until         the Mth
day of February,       A. 0. 1939.       Sor would our aoncluslon      bs
altered   ‘by the toot t&at raid doe4 purported to relete baok,
wall a6 of Ootober 31, lQSA,” beeauee,              In our opinion,    the lo tua i
                     na o uM govern.
Ante c t e x a eutlo w

           3ut it la   a rule of law too well e6tabllrbsA      to require
elaboration    here,   tkat tltla    to raai e~rtate In ‘isxaa may pas6
by say writtec instrumentwhich otmtaimo expreae word&! oi &rant
or aonvayanoe,     thereby evldanoing     en Intent  between the partlea
to effect  a transfer      of title,   aad lb It not neeeaaary   that the
forpp of general warranty Bead, ruggeataA by the lar mkar8,            be
literally   followeA    k, acocmpliah    this purpose.    lo beve before
us the unpualliled      atatemeat    that on Qotobes 31, l@S, e written
blanket     asaignreent,     covering   ammg othsr aeoeto and propertlas,
t&e real     eetate   fnvolv6A     In the    Inetant   inqtiry,,   waa Auiy exeouteA
                                                                                    499
Eon. GaQ. E. Sh4ppard,        peg4 5


by and between the ~arxzcrnAatitnal            Grain Corporation      aad tba Sam
Credit iidrololstrstlon,       purporting    to ccnvey said gropcrty,       end
oonteining     rords of grant end ccnveyerce          to tbie end, and being
in oonnummatlon of sn agreesent           a&e on June IS, 1938, between
t&e parties      to make suck transfer.         It is further   eteted   that the
neeanrary approval of the Secretary             of the Tresaury was obtained
on 8ovember 7, 1936.          Kot bavia6 e copy of this eesigmaent         be-
fore ~8, and glring        full oredenoe to the aforeaald        statements,
we me ippelled         to the oonoluslon     that not only the equitable,
but the legal      title   es wall,   t+ the real estate      in question,
wes vested     in the United ~tatar,       through the ysrm Credit Ad-
minlutratlon,      before January 1, 1937, end, consequently,            under
lMtte4      prlnoiples     of law, was not rubjeet       to State and eountp
taxetloa    for the yser 1939.

          On the other band, we are oonfrontcrd with a statement
iron another represeotetlve       of the United States ot hlrerloe
or one of its duly oonstituted        inntrumantelltler      and a6encier,
which presents     8, different  aspeat upon the queetion        oE the essot
date, with referones to January 1, 1939, that title              to this reel
entatu maed      from the bmmers Kitlonnl &in            Corporetton    to the
United Statee.      This statement    is in the ?or?a oi a letter       from
Bonoreble   rC. E. Daly, &rletsnt       tc Oenerel Counsel,      Bedersl Land
Bank o,f Bouston,     to Elss Jewel Davidson,      Aeeeroor-Colleetor,
Potter  County, oi datd.June      39, 1939, a& we quote the pertinent
parts tbenoi     es follon8:
          *Rerererme fe mede to your letter8 of b&y 88th
      end June Z4 regarding the traourer    or owawahip   of
      oertaln   properties ia Potter County frala the Farmers
      Satloan    %rebouse  Corporation tom the United States
      of +merieu.
           -1 have in my pouseeelon     a d06aexecuted  under
      date of February 84th. 1939, by tbe Pmeer8        Betloxml
      ';.erehoase Corporation,   conveyin& to the Or&ted Stetelr
      02 emsrice the following      deroribed propertyt
                                    . . .
          “This deed has net 84tU4llr been aooeQted,          and
      negotletions       are now pending *hfeb will in all pro-
      bability     result   in the seoegtenoe     of the da&.   Wmn
      thiu trsnsaotlon        is txmmua?rrstaQ tke deed will,  of
      courma, be forwarded to Potter Countg for r40or&ing.~
          Should   full   faith   end oredit be eoaorde& to tba foregoing
Statammt frort an euthorizsd         repreeentatkvs  ot the grantee of tbe
                                                                                            500

Eou. ho.      II. 3bep,-ard,      $%!4 6



property    here,    the . ikited     States  of hmrica, tbmu,yb t2.e ?erk
                      men
credit hdffilnistratlon,                 our answer would be dle~etrloally
opposite  to that heretorare     (tlver. It is settled                law in Texas
that a deed or eny other     lnsfru!wmt,   purportlng~to                oonv4y   realty,
does not divest       title     out of t&a grantor and vest 6eEe in the
ereritte,   until   there baa been en setuel             eoceptacee      of such deed
or other inet~rucrent by said grantem.                The   laws    of  the   State
where property      ie looeted        govern exolueively         the oonstruo,t~lon
md effect of all          instnmente       intended to oorvey it.             KeTLoe, if,
at tbe writing      at t&e above quoted letter,               to-wit    June 39, 1930,
the trenseotlan       described       herein bad not been consummated by
eooeptnnae,     either      expressly     or tsrplledly,     of the deed or other
lnstrtumnt    purportLag to 00~~4~ title              to t&Is realty,         then title
thereto would, cm thet date,~remainin the &rmrs                          ,*latienel
Grain Corporstion,          e private     corporation,      &Ad rOllid be aubjeet
to Xate     and county ad valorem taxes assessed                   against    saw for
the year     1937.

           se realize      that     this   opinion    osnnot   Be useful    to you
until   the aonfliatln~  iactual     e~atmneuat sppearlng  here Is
reaolve6   one wry or th4 otber,~ anO to thte enb, we mg$est                       that
you further   eevelop the facts fn the li*t         oi the foregoing
discussion   kod be goveme       thereby in yeWilndin$e.

                                                     Your* very truly
                                              A'l'%RBEY&i'&WiL OF TDAS